Citation Nr: 1136526	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  06-23 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 8, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1961 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was previously before the Board in July 2010 when it was remanded for additional evidentiary development.  


FINDING OF FACT

Prior to December 8, 2010, the service-connected PTSD is productive of, at most, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

Prior to December 8, 2010, the criteria for entitlement to a rating in excess of 30 percent for the service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussion in September 2004, March 2006, October 2008, and August 2010 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to an increased rating for PTSD.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claim, what types of evidence VA would attempt to obtain, and what evidence was his responsibility to obtain in the VCAA letters, and the Veteran was informed of the types of evidence necessary to establish an effective date or a disability evaluation for the issues in the March 2006 letter.  

In this case, the RO's decisions came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claim and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation.  The Veteran was afforded an appropriate VA examination for the disability on appeal.  The examination report reflects that the claims file was reviewed, subjective complaints were recorded and mental findings were made.  The information included in the examination report includes sufficient, pertinent, evidence to accurately adjudicate the issue on appeal.  No additional pertinent evidence has been identified by the appellant as relevant to the issue adjudicated by this appeal.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and credibility

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing problems with sleep and irritability.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation.

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Therefore, the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

While the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

Analysis

In May 2004, the Veteran submitted a claim of entitlement to a rating in excess of 30 percent for PTSD.  In January 2011, the RO granted an increased rating to 50 percent for the PTSD and assigned an effective date of December 8, 2010.  In a January 2011 statement, the Veteran indicated that he was satisfied with the 50 percent evaluation assigned.  He did not indicate that he was satisfied with the prior 30 percent evaluation which was not increased.  Therefore this decision is limited to the issue of entitlement to a rating in excess of 30 percent for PTSD prior to December 8, 2010.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The service-connected PTSD has been evaluated as 30 percent disabling under the General Rating Formula for Mental Disorders.  

Under these criteria, a 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The next higher rating of 70 percent is assigned where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  Id.

The Board finds that, prior to December 8, 2010, a rating in excess of 30 percent is not warranted for the service-connected PTSD.  The pertinent evidence of record dated during the appeal period is limited to the Veteran's written statements, a report of a VA examination and a VA clinical record.

In November 2004, the Veteran submitted a statement reporting that his PTSD had increased.  He wrote that he had recurrent and intrusive thoughts and distressing dreams which were increasing.  He reported he found himself starting to isolate, feeling detached and estranged from people he used to be comfortable with.  He reported he had curtailed participation in activities he previously used to enjoy.  He wrote that he was isolating himself from friends.  He felt constantly irritated and would go into a depressive state which sometimes caused difficulty in concentrating and was having a negative impact on his employment.  

At the time of a March 2005 VA examination, the Veteran reported frequent intrusive memories of Vietnam.  The memories were provoked by the Veteran's job as a readjustment counselor at the Vet Center in Guam.  He enjoys his work.  He became easily irritated and had to make a conscious effort to change the way he behaves in lines or when driving so he does not lose his temper.  He reported only four hours of sleep per night.  He had been employed at the Vet Center since 1999.  He had three years until retirement and planned on working after retirement.  He has five children and was on good terms with all of them but one.  He separated from his wife in 1988.  He spent his free time reading and visiting with friends.  He enjoyed the company of others but preferred to be alone.  Mental status examination revealed there were no impairments in thought processes or communication.  There were no delusions or hallucinations.  There was no inappropriate behavior.  The Veteran did not have suicidal ideation.  He had passive homicidal ideation at times when he was angry but without an active plan.  His ability to maintain personal hygiene was good. The Veteran was oriented to person, place and time.  There was no memory loss or impairment.  There was no obsessive or ritualistic behavior.  Speech was regular in rate and volume.  The Veteran did not have panic attacks.  He reported he was depressed when he thought about the occasions when he was injured.  There was no impaired impulse control.  The Veteran had sleep impairment, sleeping only four hours.  The examiner noted that, despite the PTSD, the Veteran has had a very successful working career.  The pertinent diagnosis was PTSD.  A GAF of 65 was assigned. 

In August 2005, the Veteran wrote that his job proficiency had fallen, especially during the holidays starting around October and lasting until January.  He reported he would get depressed, angry, experience sleep problems, intrusive thoughts and short memory lapses.  He denied having a social life.   

A VA clinical record dated in March 2009 included the annotation that the Veteran had screened positive for depression.  He reported gradually losing interest in usual activities like golf and feeling stressed related to work.  Mental status examination revealed the Veteran was oriented to person, place, day and date.  His ability to maintain personal hygiene was intact.  His mood was dysphoric and his affect was congruent with his mood.  Speech was normal in rate, volume and clarity.  Stream of thought was linear and goal oriented.  There was no suicidal ideation, homicidal ideation, audiological hallucinations, visual hallucinations, paranoia, delusions or ideas of reference.  Memory was grossly intact.  Judgment was good and insight was fair.  The Axis I diagnoses were phase of life problem and PTSD.  A GAF of 60 was assigned.  

Another VA clinical record dated in March 2009 reveals the Veteran reported he had noticed increasing depression symptoms since 2003.  He reported feeling more irritable and simple things would set him off.  He reported that he often felt fatigued and did not feel like doing things he used to enjoy.  He was getting about four hours of uninterrupted sleep per night.  He reported several times that he was doing okay.  The Veteran was working full time and was able to maintain positive relationships with his family and friends.  He enjoyed spending time with his grandchildren.  The assessment was phase of life, PTSD by history.  The Veteran was alert and oriented.  His mood appeared dysphoric and affect was congruent.  Speech was normal in rate and volume.  Thought processes were linear and cogent.  No psycho-motor disturbance was noted.  The Veteran stated that he did not have thoughts of suicide or self harm.  There was no homicidal ideation, audio hallucinations, visual hallucinations or delusional thinking noted.  

The Board finds that a 100 percent evaluation is not warranted at any time during the appeal period.  Significantly, the evidence of record consistently demonstrates that the Veteran remained employed during the entire appeal period.  The record also consistently demonstrates that the Veteran was able to maintain effective relationships with children, grandchildren and some friends.  There is no evidence of record of the presence of any of the enumerated criteria set out under the 100 percent evaluation for mental disorders or that his symptoms best approximated the criteria for a 100 percent evaluation.  There is no evidence of record indicating that the service-connected PTSD is productive of gross impairment in thought processes or communication.  Mental status examination demonstrated that the Veteran's thought processes were logical and coherent.  The Veteran has denied experiencing delusions or hallucinations and no health care professional has indicated that the Veteran experiences such symptomatology.  There is no evidence of record indicating that the Veteran was in persistent danger of hurting himself or others.  While there is a single reference to having homicidal ideation but the Veteran did not form any plans and the idea was intermittent not persistent.  Furthermore, there is no evidence of record which indicates that the Veteran experiences any social or occupational impairment due to homicidal ideation.  There is no evidence of record demonstrating that the service-connected PTSD is productive of an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  Furthermore, there is no evidence of record demonstrating that the service-connected disability is productive of the Veteran being disoriented to time or place; or that he experiences memory loss of the names of close relatives, his own occupation or his own name.  

The Board finds that a 70 percent evaluation is not warranted for the service-connected PTSD at any time during the appeal period.  The Veteran has been able to maintain employment during the entire appeal period and was also able to maintain effective relationships with his children, grandchildren and some friends.  The Veteran denied suicidal ideation.  There is no evidence of the presence of obsessional rituals which interfere with routine activities.  There is no evidence of record indicating the Veteran's speech was intermittently illogical, obscure, or irrelevant.  There is reference in the VA clinical record to the presence of depression but there is no indication that this affects the Veteran's ability to function independently, appropriately, and effectively.  The Veteran has reported he was irritable however there are not shown to be any periods of violence which occurred during the appeal period.  There is no evidence of record demonstrating that the Veteran ever neglected his personal appearance and hygiene.  There is no evidence of record indicating that the Veteran had difficulty adapting to a stressful circumstance including in a work or work like setting.  While he has reported a decrease in work efficiency, as set out above, he has consistently maintained employment.  There is no indication that the Veteran did not have an effective relationship with his supervisors.  The Board also finds that the PTSD is not productive of an inability to establish and maintain effective relationships as set out at the top of this paragraph.  The Veteran denied that he experienced panic attacks.  The Board finds the symptomatology does not more nearly approximate a 70 percent evaluation at any time during the appeal period.  Again, the Board stresses the fact that the Veteran maintained employment and was able to maintain effective relationships with a group of people including family and some friends.  

The Board finds that, prior to the time of the December 2010 VA examination, the service-connected PTSD more nearly approximated the criteria for a 30 percent rating under the General Rating Formula for Mental Disorders.  With regard to the rating criteria for a 50 percent evaluation, the Board finds there is no evidence of record demonstrating that the service-connected PTSD is productive of a flattened affect or any circumstantial, circumlocutory or stereotyped speech.  There is no evidence that the Veteran has difficulty understanding complex commands.  There is no evidence of record indicating that the Veteran experienced any impaired judgment or impaired abstract thinking.  There is some evidence that the Veteran experiences disturbances of motivation and mood but, again, there is no indication that this symptomatology significantly affects the Veteran's employment beyond that contemplated in a 30 percent evaluation and no evidence that the PTSD results in any significant social impairment.  The Veteran has reported that he slows down at work in the fall because of thoughts of Vietnam but, overall, he was able to perform his job year to year without problems.  This occasional decrease in work efficiency is specifically encompassed in the definition of a 30 percent rating under the General Rating Formula for Mental Disorders.  Additionally, the Veteran reports he was withdrawing from friends but he still maintained some friendships and continued to maintain effective relationships with the majority of his children and his grand children.  The Veteran denied panic attacks.  The main symptomatology associated with the service-connected PTSD which is included as enumerated symptomatology under the General Rating Formula for Mental Disorders is problems with sleep and associated irritability.  The Veteran has indicated that he had trouble sleeping.  However, he has not indicated that this results in any occupational impairment.  Sleep disturbance is included under the 30 percent evaluation current assigned.  The Veteran has reported problems with irritability which is considered a disturbance of mood.  However, there is no indication in the claims file that this irritability is productive of any impairment in the Veteran's employment beyond that contemplated in the 30 percent evaluation nor does it result in any impairment of the ability to maintain relationships with his family and a few friends.  

The Board finds that, prior to the date of the December 2010 VA examination, the symptomatology associated with the service-connected PTSD more nearly approximates a 30 percent evaluation under the General Rating Formula for Mental Disorders.  

The Board notes that a veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the criteria ("such symptoms as") provides guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran.  Id.  The Board has looked at all the symptoms reportedly associated with the service-connected PTSD.  The Board again emphasizes that, during the entire appeal period, the Veteran was able to maintain employment and was able to maintain relationships with family and a few friends.  

The Board notes the GAF scores of 60 and 65 support a 30 percent evaluation.  The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32 (DSM-IV)).

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130.

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the disability with the established criteria found in the rating schedule under the pertinent Diagnostic Code shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology (sleep problems, irritability).

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it is manifestly not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his service-connected PTSD.  Indeed, it does not appear from the record that he has been hospitalized at all for PTSD during the appeal period.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  The Veteran has maintained employment during the entire appeal period and there is nothing in the record which suggests that the service-connected PTSD markedly impacts his ability to perform his job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the service-connected PTSD causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

The appeal is denied.  



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


